—Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered July 14, 1997, convicting him of criminal possession of a controlled substance in the fourth degree and criminal possession of marihuana in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*475Contrary to the defendant’s contention, the Supreme Court properly refused to disqualify a State Trooper from the jury. The State Trooper unequivocally stated on the record that his prior dealings with the District Attorney’s office would not affect his impartiality, and that he could render a true and proper verdict (see, People v Williams, 63 NY2d 882; People v Cruz, 244 AD2d 417).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Ritter, J. P., Altman, Krausman and Goldstein, JJ., concur.